EXHIBIT 10.9

 

BEACON POWER CORPORATION

RESTRICTED STOCK UNIT AND OPTION AGREEMENT

 

This Restricted Stock Unit and Option Agreement (this “Agreement”), dated as of
March 2, 2007 (the “Effective Date”), is by and between Beacon Power Corporation
(the “Company”) and Matthew L. Lazarewicz (“Executive”), an executive officer of
the Company.

WHEREAS, this Agreement is intended to provide Executive compensation in the
form of restricted stock units (or “RSUs”) that convert into shares of the
Company’s common stock, $.01 par value per share (the “Common Stock”);

WHEREAS, this Agreement is also intended to provide Executive with a
non-qualified stock option to purchase shares of the Common Stock pursuant to
the terms and conditions set forth herein;

NOW THEREFORE, it is agreed as follows:

ARTICLE I.

RESTRICTED STOCK UNIT AWARD

1.1           Restricted Stock Unit Award. Subject to the terms and conditions
of this Agreement and pursuant to the Company’s Third Amended and Restated 1998
Stock Incentive Plan (the “Plan”), the Company hereafter will grant RSUs to
Executive in accordance with the vesting table set forth below. On each vesting
date set forth below (each a “Vesting Date”), the Company shall be considered to
have awarded RSUs in the indicated amount to the Executive.

% of total RSUs Vested

 

Vesting Date

RSUs Vesting

on Vesting Date

Total RSUs Vested

to Date

8.33%

March 31, 2007

1,283

1,283

8.33%

June 30, 2007

1,283

2,566

8.33%

September 30, 2007

1,283

3,849

8.33%

December 31, 2007

1,283

5,132

8.33%

March 31, 2008

1,283

6,415

8.33%

June 30, 2008

1,283

7,698

8.33%

September 30, 2008

1,283

8,981

8.33%

December 31, 2008

1,283

10,264

8.33%

March 31, 2009

1,283

11,547

8.33%

June 30, 2009

1,283

12,830

8.33%

September 30, 2009

1,283

14,113

8.37%

December 31, 2009

1,286

15,399

 

1.2           Conversion to Common Stock. Each vested RSU shall convert into one
(1) share of Common Stock on the applicable Vesting Date; provided, that, if the
applicable Vesting Date occurs during a period in which Executive is (a) subject
to a lock-up agreement restricting Executive’s ability to sell Common Stock in
the open market, (b) restricted from selling Common Stock in the open market
because a trading window is not available, in the opinion of Company, or (c)
trading is otherwise not appropriate, in the reasonable and good faith opinion
of Company, such conversion of vested RSUs into shares of Common Stock shall be
delayed until the date immediately following the expiration of the lock-up
agreement or the opening of a trading window or confirmation by Company that
trading is appropriate, as the case may be.

 

 



 

 

ARTICLE II.

NON-QUALIFIED STOCK OPTION GRANT

2.1           Grant of Option. The Company hereby grants Executive an option
(the “Option”) to purchase, as a whole or in part, on the terms provided herein
and in the Plan the shares (the “Shares”) of Common Stock at an exercise price
per share, as set forth below:

 

Shares:

Exercise Price:

138,587

$.89

 

Unless earlier terminated, the Option shall expire one day before its 10th
anniversary (the “Final Exercise Date”). It is intended that the Option shall be
a non-qualified stock option.

 

2.2           Vesting Schedule. Subject to the other terms of this Agreement
regarding the exercisability of the Option, the Shares shall vest and become
exercisable, as follows; provided, however, that as of each relevant Vesting
Date, Executive’s employment with the Company has not terminated:

 

% of total Shares Vested

 

Vesting Date

Shares Vesting

on Vesting Date

Total Shares Vested

to Date

8.33%

March 31, 2007

11,544

11,544

8.33%

June 30, 2007

11,544

23,088

8.33%

September 30, 2007

11,544

34,632

8.33%

December 31, 2007

11,544

46,176

8.33%

March 31, 2008

11,544

57,720

8.33%

June 30, 2008

11,544

69,264

8.33%

September 30, 2008

11,544

80,808

8.33%

December 31, 2008

11,544

92,352

8.33%

March 31, 2009

11,544

103,896

8.33%

June 30, 2009

11,544

115,440

8.33%

September 30, 2009

11,544

126,984

8.37%

December 31, 2009

11,603

138,587

 

The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, as a whole or in part, with respect to all Shares for which
it is vested until the earlier of the Final Exercise Date or the termination of
the Option under this Agreement or the Plan.

 

2.3

Exercise of Option.

 

(a)            Form of Exercise. Each election to exercise the Option shall be
in writing, signed by Executive, and received by the Company at its principal
office, accompanied by a copy of this Agreement and by payment in full as
provided below. Executive may purchase less than the number of Shares covered by
the Option, provided that no partial exercise of the Option may be for any
fractional share or for fewer than 100 whole shares of Common Stock. Payment
shall be as follows:

 

(i)

in cash or by check, payable to the order of the Company;

 

(ii)           in the sole discretion of the authorized administrator of the
Plan, (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price or (B) delivery by Executive to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price;

 

(iii)           delivery of shares of Common Stock owned by Executive valued at
fair market value, as determined in the sole discretion of the board of
directors of the Company, which Common Stock was owned by Executive at least six
months prior to such delivery;

 

 

- 2 -

 



 

 

(iv)           to the extent permitted by the authorized administrator of the
Plan, in its sole discretion, by payment of such other lawful consideration as
the authorized administrator of the Plan may determine; or

 

(v)

any combination of the above permitted forms of payment.

 

A certificate or certificates for the Shares purchased shall be issued by the
Company after the exercise of the Option and payment therefor, including the
provision for any federal and state withholding taxes, and other applicable
employment taxes.

 

(b)           Continuous Relationship with the Company Required. Except as
otherwise provided in Article III, the Option may not be exercised unless
Executive, at the time he exercises the Option, is, and has been at all times
since the Effective Date, an employee of the Company or any parent or subsidiary
of the Company as defined in Section 424(e) or (f) of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

ARTICLE III.

TERMINATION OF EMPLOYMENT

 

3.1

Termination of Employment.

(a)           General. Except as indicated below in (b), if Executive terminates
his employment for any reason, including by resignation, or if the Company
terminates his employment with or without a Breach of Conduct (as defined
below), Executive may retain all RSUs and Shares underlying the Option that have
vested before the Termination Notice Date (as defined below). However, he will
not be entitled to receive and shall forfeit any interest in RSUs and Shares
underlying the Option that are scheduled to be vested after the Termination
Notice Date.

 

The “Termination Notice Date” means the date on which Executive resigns (or if
earlier, the date on which Executive notifies Company that Executive will
resign), or the date on which Company terminates the employment for or without a
Breach of Conduct (or if earlier, the date on which the Company notifies
Executive that employment will be so terminated).

(b)            Special Rules for Options. In the case of termination of
employment by reason of death, disability (as defined under the Executive's
employment agreement), resignation or without Breach of Conduct, the vested
Shares underlying the Option will expire if not exercised within 365 days after
the Termination Notice Date. In the case of termination of employment for Breach
of Conduct, all vested Shares underlying the Option will expire immediately on
the written declaration of the authorized administrator of the Plan.

 

Such declaration shall be communicated in writing to Executive. In addition, the
Company may, in its sole discretion, by written notice, demand that any or all
stock certificates for Shares acquired pursuant to the exercise of the Option,
or any profit realized from the sale or transfer of such Shares, be returned to
the Company within five days of receipt of such notice, and any exercise price
paid by Executive shall be returned to Executive by the Company immediately
thereafter, without interest. The Company shall be entitled to reimbursement of
reasonable attorney fees and expenses incurred in seeking to enforce its rights
under this paragraph.

 

“Breach of Conduct” shall mean activities which constitute a serious breach of
conduct that, only if possible to cure as determined by the authorized
administrator of the Plan in its sole discretion, is not cured within 30 days
after receipt of written notice to Executive, including, but not limited to: (i)
the disclosure or misuse of confidential information, trade secrets or other
intellectual property of the Company or third parties who have disclosed such
information, secrets or intellectual property to the Company or a company that
controls, is controlled by or is under common control with the Company
(collectively, an “Affiliate”), (ii) activities in violation of the policies of
the Company or any Affiliate, including without limitation, the Company’s
insider trading policy; (iii) the violation or breach of any material provision
in any applicable contract or agreement between Executive and the Company (or an
Affiliate), including, for example, a violation or breach which is grounds for
discharge for cause; (iv) engaging in conduct relating to Executive’s employment
for which either criminal or civil penalties have been sought; (v) engaging in
activities which adversely affect or which are contrary or harmful to the
interests of the Company or Affiliate, or (vi) in the event that Executive and
Company have not signed a noncompetition agreement (which therefore otherwise
would govern issues of noncompetition), engaging in competition with the Company
or any Affiliate or soliciting their respective employees or customers on behalf
of some other entity during

 

- 3 -

 



 

employment or within one year following termination of employment with the
Company or Affiliate. The determination of Breach of Conduct shall be determined
by the authorized administrator of the Plan in good faith and in its sole
discretion.

 

ARTICLE IV.

GENERAL PROVISIONS

 

4.1           Acquisition Events. Upon the occurrence of an Acquisition Event
(as defined below), or the execution by the Company of any agreement with
respect to an Acquisition Event, the authorized administrator of the Plan shall
take any one or more of the following actions with respect to the RSUs and the
Option: (i) provide that the RSUs and/or the Option shall be assumed, or
equivalent equity compensation shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); (ii) upon written notice to
Executive, provide that any portion of the RSUs that are vested but not
converted and/or any portion of the Shares underlying the Option that are vested
but not exercised will become converted or exercisable, as the case may be, in
full as of a specified time (the “Acceleration Time”) prior to the Acquisition
Event and will terminate immediately prior to the consummation of such
Acquisition Event, except to the extent exercised by Executive between the
Acceleration Time and the consummation of such Acquisition Event; (iii) in the
event of an Acquisition Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Acquisition Event (the “Acquisition Price”),
provide that (A) the unvested RSUs shall terminate upon consummation of such
Acquisition Event and Executive shall receive, in exchange therefor, a cash
payment equal to the amount equal to the Acquisition Price multiplied by the
number of shares of Common Stock subject to such unvested RSUs, (B) the Option
shall terminate upon consummation of such Acquisition Event and Executive shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the Acquisition Price multiplied by the number of shares of Common
Stock subject to the Option (whether or not then convertible or exercisable),
exceeds (y) the aggregate exercise price of the Option; and (iv) provide that
the unvested RSUs and/or the Option (A) shall become exercisable, realizable or
vested in full, or shall be free of all conditions or restrictions, as
applicable to the Option, prior to the consummation of the Acquisition Event, or
(B), if applicable, shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof).

 

An “Acquisition Event” shall mean: (a) any merger or consolidation which results
in the voting securities of the Company outstanding immediately prior thereto
representing immediately thereafter (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; (b) any sale of all or substantially all of the assets of the
Company; or (c) the complete liquidation of the Company.

 

4.2           Acceleration. The authorized administrator of the Plan may at any
time provide that the Option shall become immediately exercisable in full or in
part, that the Option may become exercisable in full or in part or free of some
or all restrictions or conditions, or otherwise realizable in full or in part,
as the case may be.

 

4.3           Golden Parachute Payment Excise Tax Protection. In the event that
the excise tax imposed by Section 4999 of the Code, (or any successor penalty or
excise tax subsequently imposed by law) applies to any payments or benefits
specifically paid or conferred only under this Agreement (the “Excise Tax”), an
additional amount shall be paid by the Company to the Executive equal to the
amount of such Excise Tax (the “Gross Up Payment”); provided, however in no
event shall the aggregate amount payable by the Company to Executive for any
excise tax imposed by Section 4999 of the Code pursuant to this Agreement and
all other agreements between the Company and Executive exceed $250,000. The
Company and its advisers shall make the determination of the amount of the Gross
Up Payment. To the extent that the amount of such Gross Up Payment exceeds the
amount of Excise Tax actually paid by Executive, Executive shall promptly pay to
the Company such excess amount.

 

ARTICLE V.

TRANSFERABILITY

5.1           Nontransferability of Agreement, RSUs and the Option. This
Agreement, the RSUs and the Option may not be sold, assigned, transferred,
pledged or otherwise encumbered by Executive, either voluntarily or by operation
of law, except by will or the laws of descent and distribution. Notwithstanding
the foregoing, Executive’s transfer to a revocable trust that is solely for the
benefit of Executive and Executive’s spouse and/or issue during Executive’s
lifetime and transfer under such trust at Executive’s death to the trust’s
intended beneficiaries shall not

 

- 4 -

 



 

be deemed to be prohibited by the foregoing provisions. If any person other than
Executive, Executive’s then current spouse, and Executive’s issue shall possess
a vested interest in such trust during the lifetime of Executive, such interest
shall not be recognized hereunder as giving such person any right to the benefit
of any RSUs or the shares of Common Stock issuable upon conversion thereof. In
such event the RSUs shall revest in Executive as if such transfer in trust had
not occurred. During the lifetime of Executive, the RSUs and the Option shall be
exercisable only by Executive.

ARTICLE VI.

MISCELLANEOUS

6.1           Provisions of the Plan. This Agreement is subject to the
provisions of the Plan, a copy of which Executive hereby acknowledges receiving
with this Agreement.

 

6.2           No Right to Continued Employment. This Agreement shall not confer
upon Executive any right with respect to continuance of employment by the
Company, nor shall it interfere in any way with the right of the Company to
terminate Executive’s employment at any time.

 

6.3           No Right as Stockholder. Executive shall not be entitled to vote
any shares of Common Stock that may be acquired through conversion of RSUs or
the Shares underlying the Option to Common Stock, shall not receive any
dividends attributed to such shares of Common Stock, and shall have no other
rights of a stockholder with respect to the RSUs and/or the Option unless and
until the Common Stock issuable upon conversion of the RSUs has been delivered
to Executive or the Option is duly exercised by Executive and the Common Stock
is issued.

 

6.4           Compliance with Law and Regulations. This Agreement and the
obligation of the Company to issue, sell and deliver shares of Common Stock
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. The Company shall not be required to issue or deliver any
certificates for Shares or to remove restrictions from shares of Common Stock
previously delivered until (a) the listing of such Shares on any stock exchange
on which the Shares may then be listed, (b) all conditions have been met or
removed to the satisfaction of the Company, (c) in the opinion of the Company’s
counsel, all other legal matters in connection with the issuance and delivery of
such shares have been satisfied, including any applicable securities laws and
any applicable stock exchange or stock market rules and regulations, (d)
Executive has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations and (e) the completion of any
registration or qualification of such Shares under any federal or state law, or
any rule or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable. Moreover, the Option
and the RSUs may not be exercised or converted to Common Stock if its exercise
or conversion, or the receipt of Shares pursuant thereto, would be contrary to
applicable law.

 

6.5           Adjustment to Common Stock. In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, the number and class of securities each RSU shall
be convertible into under this Agreement and the number of Shares underlying the
Option shall be appropriately adjusted by Company to the extent the authorized
administrator of the Plan shall determine, in good faith, that such an
adjustment is necessary and appropriate.

 

6.6           Withholding. Executive shall pay to Company, or make provision
satisfactory to Company for payment of, any taxes required by law to be withheld
in connection with this Agreement no later than each Vesting Date upon which
Company vests RSUs to Executive. No shares of Common Stock will be issued
pursuant to the exercise of the Option unless and until Executive pays to the
Company, or makes provision satisfactory to the Company for payment of, any
federal, state or local withholding taxes required by law to be withheld in
respect of the Option. Executive may satisfy such tax obligations by delivering
to Company cash in the form of wire transfer or check and Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to Executive.

 

6.7           Common Stock Reserved. Company shall at all times during the term
of this Agreement reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.

 

 

- 5 -

 



 

 

6.8           Notices. Any notice hereunder to the Company shall be addressed to
Beacon Power Corporation, Attn: Compensation Committee, 234 Ballardvale Street,
Wilmington, MA 01887, and any notice hereunder to Executive shall be sent to the
address reflected on the payroll records of the Company, subject to the right of
either party to designate at any time hereafter in writing some other address.

 

6.9           Delaware Law to Govern. This Agreement shall be construed and
administered in accordance with and governed by the laws of the State of
Delaware (without giving effect to any conflict or choice of laws provisions
thereof that would cause the application of the domestic substantive laws of any
other jurisdiction).

 

6.10         Certain Special Rules. To the extent that this Agreement and the
grant of the RSUs and the Option hereunder become subject to the provisions of
Section 409A of the Code, the Company and Executive agree that the RSUs and the
Option may be amended, modified, rescinded or substituted by the Company with an
award of comparable economic value as required to maintain compliance with the
provisions of Section 409A of the Code.

 

6.11         Amendment of Agreement. Company may amend, modify or terminate this
Agreement, provided that Executive’s consent to such action shall be required
unless Company determines that the action, taking into account any related
action, would not materially and adversely affect Executive.

 

6.12         Successors and Assigns; No Third Party Beneficiaries. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. There are no third party beneficiaries of
this Agreement.

 

6.13         Entire Agreement. This Agreement and the Plan constitute the full
and entire understanding and agreement of the parties with regard to the RSUs
and the Option and supersede in their entirety all other prior agreements,
whether oral or written, with respect thereto.

 

6.14

Severability; Titles and Subtitles; Gender; Singular and Plural; Counterparts;
Facsimile.

(a)            In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b)            The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

(c)            The use of any gender in this Agreement shall be deemed to
include the other genders, and the use of the singular in this Agreement shall
be deemed to include the plural (and vice versa), wherever appropriate.

(d)            This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together constitute one
instrument.

(e)            Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.



 

- 6 -

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the Effective Date.

EXECUTIVE:

 

By:  /s/ Matthew L. Lazarewicz  

Signature

 

Name: Matthew L. Lazarewicz

 

Address:

 

BEACON POWER CORPORATION

 

By:  /s/ F. William Capp  

Signature

 

Name: F. William Capp

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

- 7 -

 

 

 